1Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings

	The drawings are objected to in that box (12) on Figures 1-2 should be labeled as their functions. Correction is required.


Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.
In claim 1, the recitation “or” on line 12 is indefinite because it does not positively recite the claimed circuit. The same is true for claim 6.
          In claim 7,  the recitation “the second filter unit” on line 3 and “the second ends” on line 5 lacks clear antecedent basis  and it is unclear where the unit comes from.  The recitation “ a first end” on line “second ends” on line 2 is confusing because it is unclear if this is additional “ends ” or a further recitation of the previously claimed “first end” and “second end” in  claim 6.  It is unclear how the recitation “wherein . . . multiplexer” on lines 3-5 is read on the preferred embodiment. Insofar as understood, no such circuit units are seen on the drawings.
         In claim 8,  the recitation “the at least third filter  unit” on line 3 and “the second ends” on line 5 lacks clear antecedent basis and it is unclear where this third filter unit comes from and how it is read on the preferred embodiment or seen on the drawings.
         The remaining claims are dependent from the above rejected claims and therefore considered indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 USC 102 (a((2) as being anticipated by Kadota et al (US 2012/0286900).
Regarding claims 1 and 6, Kadota et al disclose the circuit as shown on Figure1 comprising:
-a first acoustic resonator (S1) and a second acoustic resonator (S2) connected in series; 
-a first circuit element (CP1), which is connected in parallel with the first acoustic resonator (S1); 
-a second circuit element (CP2), which is connected in parallel with the second acoustic resonator (S2); and 

 --wherein the first circuit element and the second circuit element (CP1, CP2) are capacitive, the third circuit element (L1) is inductive.

                                                 Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14  are rejected under 35 USC 103 (b) as being unpatentable over Block et al  (US 7,349,717) in view of Kadota et al (US 2012/0286900) and further in view of Kim et al (US 2012/0139664).   
           Block et al  discloses the circuit as shown on Figures 1-11C comprising:
- duplexer ( on Figure 5C) having a low pass filter (LD) and a high pass filter (HD);

              However, Block  et al does not discloses that the band pass filter circuit having the structure as recited  in claims 1 and 6. 
          Nevertheless, Kadota et al suggest the band pass filter circuit with all limitations of claims 1 and 6 as stated above for providing small electromechanical coupling coefficients and small absolute value of a frequency-temperature coefficient, see the paragraph 001.  
           Kim et al suggest the low pass filter circuit as shown on Figure 5 for reducing the physical size. See the paragraph 0006.
         It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ the filter circuit as suggested by Kadota et al in the circuit of Block et al for the purpose of providing  small electromechanical coupling coefficients and small absolute value of a frequency-temperature coefficient and employ the circuit as suggested by Kim et al in the circuit of Blocks et al for reducing physical size,
Regarding claims 2 and 11, wherein the second circuit (F22) or (LD)  is connected in series with the first band pass circuit (F21) as shown on Figure 2 of Block et al.
Regarding claims 3 and 12, wherein the second filter circuit unit (LD) is a low-pass filter circuit unit, the first circuit element and the second circuit element are capacitive, the third circuit element is inductive.  
Regarding claims 4 and 13, wherein the second filter circuit unit is a high-pass filter circuit unit (HD) as shown on Figure 2 of Blok et al, the first circuit element and the second circuit element are inductive, and the third circuit element is capacitive, see Figure 4 of Kim et al.  
Regarding claims 5 and 14, wherein the second filter circuit unit of Block et al is a passive filter unit.  

Regarding claims 8 and 10, further comprising at least one third filter circuit unit (F11, F12 on Figure 2); wherein the at least one third filter unit is connected between the first end of the multiplexer and one of the second ends of the multiplexer, and the at least one third filter unit is connected in parallel with the at least one band-pass filter circuit.  


Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.



/DINH T LE/Primary Examiner, Art Unit 2842